Citation Nr: 1819685	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from February 18, 2011 up to September 22, 2017, and in excess of 50 percent from September 22, 3017 forward.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, to include service in Vietnam from April 1970 to April 1971.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

By way of background, the Veteran was granted entitlement to service connection to PTSD in a November 2000 rating decision, with a compensable evaluation of 10 percent.  The RO increased the rating of the Veteran's PTSD in a July 2011 rating decision to an evaluation of 30 percent, and the Veteran filed a Notice of Disagreement with that decision.  In September 2017, the RO increased the evaluation of the Veteran's PTSD to an evaluation of 50 percent, and denied entitlement to a TDIU.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Board remanded the issues on appeal for additional development in November 2016.  The directives having been substantially complied with, the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Further, while adjudication of TDIU is part of this decision, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.


FINDINGS OF FACT

1.  For the period from February 18, 2011 up to September 22, 2017, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

2.  For the period from September 22, 2017 forward, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  The evidence of record does not show that the Veteran's service-connected disabilities alone preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history on a schedular or extraschedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent from February 18, 2011 up to September 22, 2017 for service-connected PTSD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an increased rating in excess of 50 percent from September 22, 2017 forward for service-connected PTSD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claim For PTSD

The Veteran seeks increased ratings for his PTSD, rated at 30 percent from February 18, 2011 up to September 22, 2017, and 50 percent from September 22, 2017 forward.  The Veteran has maintained his PTSD has increased in severity.  See January 2012 Application for Compensation and/or Pension (VA Form 21-526) (stating that he has become increasingly impulsive with unprovoked irritability; he has increased difficulty with adapting to stressful circumstances, including "work or work like setting"; and that his symptoms have intensified since his last PTSD assessment.)

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. Further, a diagnosis of PTSD in conformity with the DSM-5 was provided in a September 2017 VA examination and therefore competent diagnoses under both sets of criteria are of record regardless.

Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018) (GAF scores should not be used when assigning a psychiatric rating in cases where the DSM-5 applies).

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The Veteran seeks increased ratings for his PTSD, rated at 30 percent from February 18, 2011 up to September 22, 2017, and 50 percent from September 22, 2017 forward.  For purposes of clarity, the Board will address the periods in time sequence.

February 18, 2011 to September 22, 2017

The Veteran is service-connected for PTSD from February 18, 2011 forward to September 22, 2017, at a compensable evaluation of 30 percent.  The Veteran and his representative have asserted in their statements to VA that his condition is worse than previously evaluated.

For the period February 18, 2011 to September 22, 2017, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 30 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 30 percent disability evaluation.  During this period the Veteran generally complained of nightmares, intrusive thoughts, memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was evaluated on a VA consultation in June 2010.  The examiner, who was not a psychologist or psychiatrist, noted complaints of memories of intrusive thoughts.  At that time, the Veteran's appearance was appropriate, activity was normal, attitude was cooperative, speech was relevant, his mood was euthymic, his affect appropriate, and his perception normal.  Additionally, the examiner noted his thought flow was linear and his thought content was normal.  The Veteran's judgment and insight was deemed to be fair, and he denied suicidal or homicidal ideation.  The Veteran was entered into a PTSD recovery therapy group.

The Veteran received a VA examination in April 2011.  The examination by a VA psychologist showed the Veteran was fully oriented and appropriately groomed.  Speech was noted to be normal, and the Veteran denied hallucinations, delusions, homicidal ideation, and obsessional rituals.  The Veteran did complain of suicidal ideation, but without plan or intent.  The affect was noted as pleasant but somewhat superficial.  The Veteran's mood was anxious and depressed, and he complained of chronic sleep impairment characterized by nightmares.  Thought process, judgment, and memory were normal.  Insight was deemed to be weak.  The Veteran reported experiencing dreams and nightmares about Vietnam two to three times per month.  The Veteran was noted to stay to himself.  He denied problems with flashbacks or exaggerated startle response, and the examiner noted the Veteran became tearful during the examination.  The Veteran's speech was clear, goal-directed, spontaneous, and of normal pace and volume.  Motivation was noted as fair and mental pace was noted as mildly slow.  The examiner continued the earlier diagnosis of PTSD.  The examiner noted the mental health symptoms of the Veteran would not preclude him from working on a full-time or consistent basis.

Based on the evidence, the Board finds that an evaluation of 30 percent is warranted from February 18, 2011 to September 22, 2017.  An evaluation of 30 percent is granted whenever there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, cue to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A higher evaluation of 50 percent is not warranted unless there is reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  He was employed part time, though with some challenges, and maintained his marital and other social relationships within his family. Although the Veteran consistently reported that he prefers to remain isolated, he is in daily touch with his spouse and family.  Moreover, the examination reports generally note that the Veteran was polite, composed, and with mostly mild-to-moderate symptoms during examinations and evaluations.

September 22, 2017 Forward

For the period September 22, 2017 forward, the Board finds that the weight of the evidence demonstrates that a rating in excess of 50 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 50 percent disability evaluation.  As with the previous period, the Veteran has largely complained of memory issues, isolation tendencies, concentration problems, anxiety, and irritability, all of which he is competent to report. Jandreau, 492 F.3d at 1372.

The Veteran received a VA PTSD examination in September 2017.  The VA psychologist examiner, who had previous treatment experience with the Veteran, continued the diagnosis of PTSD in accordance with DSM-5 and noted a secondary diagnosis of alcohol use disorder.  The examiner characterized the Veteran with regards to all mental diagnoses has having occupational and social impairment with reduced reliability and productivity, and noted he could not differentiate what portion of the occupational and social impairment is indicated by each mental disorder.  The examiner noted symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to be neatly groomed and casually dressed, and was somewhat anxious.  His affection was appropriate to ideation, and was fully engaged with the examiner.  His mental status examination indicated he was alert and oriented with good immediate memory recall, though delayed recall was poor.  The Veteran's communications skills were characterized as good, and his abstract thinking was fairly good and judgment was good.  The Veteran's thoughts were deemed clear and logical, and his thought content was marked by avoidance themes.  There were no signs of delusions or hallucinations, and the Veteran denied suicidal and homicidal ideation.  

With regard to the Veteran's potential to obtain and sustain employment consistent with education and vocational experience, the Veteran is severely impaired.  The examiner did caveat that opinion, noting he did not have access to any information from current or past employers, and emphasized that his findings can be considered estimates of impairment only.

Based on the evidence, a 50 percent evaluation, but no higher, is warranted for the period September 22, 2017 forward for the Veteran's PTSD based on occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A higher evaluation of 70 percent is not warranted for PTSD unless the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The Veteran has not exhibited any other symptoms contemplated by a 70 percent rating, or any non-listed symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

Overall the evidence reflects that the Veteran has been able to maintain familial relationships, albeit at times strained ones, as well as positive relationships with individuals, despite a general anxiety around other people. The evidence of record generally shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  These facts militate against a finding of occupational and social impairment in most areas resulting from the Veteran's PTSD symptoms.  Moreover, the examination reports consistently note that the Veteran was polite and composed during regular examinations.  The symptomatology listed by each VA psychologist or mental health professional more closely approximated the symptoms associated with a 50 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD results in an occupational and social impairment in most areas, and thus is against a finding that a 70 or greater percent rating for PTSD is warranted from September 22, 2017 forward.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the ratings assigned herein for period from February 18, 2011 to September 22, 2017, or from September 22, 2017 forward.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that a rating in excess of 30 percent for the period February 18, 2011 to September 22, 2017, and in excess of 50 percent for the period from September 22, 2017 forward for PTSD is not warranted. See Hart, 21 Vet. App. 505.

III. TDIU

The Veteran seeks entitlement to a TDIU, asserting that his service-connected PTSD interfered with his ability to maintain employment, specifically stating that he had to retire from full-time employment and undertake a part-time job, thereby attributing his unemployment to the manifestations of his PTSD.  See February 2011 VA Form 21-526 Application for Compensation and/or Pension; see also May 2011 Statement in Support of Claim.  Currently, the Veteran is service-connected for PTSD, rated at 50 percent from September 22, 2017 forward; type II diabetes mellitus, rated at 20 percent from November 30, 2000 forward; tinnitus, rated at 10 percent from June 9, 2016; hemorrhoids, with a noncompensable rating; and hypertension, also with a noncompensable rating.  In addition, the Veteran's record indicates he is being treated for heart-related issues, and has lower back problems, but those issues are not service-connected.  In addition, throughout the period on appeal, the Veteran has been noted to have an alcohol use disorder.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the above percentage thresholds are not met, the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran does not have a total combined evaluation of at least 70 percent.  The Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  However, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

For the entire period on appeal, the medical and other evidence of record does not show the Veteran is precluded from securing and following gainful employment by his service-connected disabilities.  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran completed four years of high school, per his September 2017 PTSD evaluation.  The Veteran has been solicited by VA to complete the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, but to date the Veteran has declined to do so.  Per the aforementioned medical examination and previous examinations with VA, the Veteran has noted he last worked full time as a mechanic with a Department of Defense logistics facility for 27 years, until approximately 2011.  Since then, per the Veteran, he has worked part-time as a driver for a senior citizens' transportation service, and remains employed there.  The Veteran has stated that he likes the driver position because he doesn't have to interface with people in that job.  See September 2017 VA PTSD examination.

In the April 2011 VA PTSD examination, the VA examiner and psychologist opined that the Veteran's mental health symptoms would not preclude him from working on a full-time or consistent basis.  This examiner noted the Veteran was currently working productively on a part-time basis, and noted his medical problems may preclude him from some certain forms of employment.  The examiner continued, saying the Veteran is able to tolerate routine workplace stressors and interact with supervisors, co-workers, and the general public in a low-stress work position.

In the Veteran's September 2017 VA examination, the examiner noted the Veteran continues to work part-time as a driver transporting senior citizens and that the Veteran said it was good for him because he "does not have to interact with anyone."  This examiner noted occupational and social impairment with reduced reliability and productivity, and that he would have difficulty in establishing and maintaining effective work and social relationships.  In an extensive discussion, the examiner noted the Veteran's avoidance behaviors would impair the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and interface with the public.  The Veteran's PTSD would interfere with his attention and concentration, to include his ability to follow instructions and communicate effectively.  The Veteran's panic attacks would impair the Veteran to a mild extent.  Summarizing, the examiner stated the overall impact of the Veteran's symptoms to obtain and sustain employment consistent with education and vocational experience is severely impaired. The examiner did caveat that opinion regarding employment potential, noting he did not have access to any information from current or past employers, and emphasized that his findings can be considered estimates of impairment only.

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of heart disease, hearing loss, and lower back pain, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board has considered whether the Veteran's claim may still be referred to the Director, Compensation Service for consideration of an extraschedular determination of a TDIU, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Here, the Board finds that referral for extraschedular consideration for a TDIU is not warranted at this time.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the period on appeal, the Veteran's PTSD, diabetes, tinnitus, hemorrhoids, and hypertension disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran's experience as a mechanic for 27 years and now a driver indicates the Veteran is capable of gainful employment doing similar type work.  The Veteran has reported that he worked full time until 2011, for 27 years, and that he now does part time work as a driver for extra income and for an outside-the-home activity.  As noted above, the Veteran has been requested to provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which would include information regarding current and past employment, but to date the Veteran declined to do so.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected PTSD, diabetes, tinnitus, hemorrhoids, and hypertension disabilities. The weight of the evidence, lay and medical, does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from February 18, 2011 to September 22, 2017, and in excess of 50 percent from September 22, 2017 forward is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


